DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

3.	The drawings are objected to since the specification does not contain a brief description of the drawings. See 37 CFR 1.74.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 19-31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claim 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the scope of the claimed contacting time with the growing mixture unclear.
Claims 20-31 are likewise rejected due to their dependence from claim 19.

Claim 26 recites the limitation "the reaction mixture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 26 was intended to depend from claim 24 instead of claim 19, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim 30 recites the phrase “selected from” at line 3, but only lists a single member in the group following the phrase. It is thus not entirely clear if other members of the group were intended to be present. For examination purposes, it has been assumed that only the single recited member (SAPO-18) was intended to be recited. If this is correct the Examiner suggests Applicants delete the phrase “selected from” at line 3.

	Claim 36 is indefinite since it merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 36 is rejected under 35 U.S.C. 101 because a claim that recites a use without setting forth any active, positive steps delimiting how this use is actually practiced is not a proper process claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 104150503 A in view of Vermeiren et al. (US 2010/0179296 A1) and Tsapatsis et al. (US 2018/0111837 A1).

With regard to claims 19, 21 and 25, CN ‘503 discloses a method for preparing a MeAPO-18 supported membrane comprising a MeAPO-18 crystal layer on a porous support comprising providing a porous support (see paragraph [0011] of the English language machine translation), providing MeAPO-18 crystal seeds and seeding the porous support with the MeAPO-18 crystal seeds in order to obtain a seeded porous support (see paragraphs [0010]-[0011] of the English language machine translation), providing a growing mixture comprising an organic templating agent (TEMP) (TEAOH, see paragraph [0012] of the English language machine translation), a reactive inorganic source of MeO2, and reactive sources of Al2O3 and P2O5, the growing mixture having a composition in terms of molar oxide ratios of TEMP/Al2O3 = 1-3/1.0, P2O5/Al2O3 = 0.8-3/1.0, MeO2/Al2O3 = 0.02-0.8/1.0, and H2O/Al2O3 = 60-200 (see paragraph [0012] of the English language machine translation), contacting the seeded porous support with the growing mixture at a synthesis temperature of 140-250 0C (413-523 K) for 3 to 16 hours in order to have a MeAPO-18 supported membrane growing, and removing the organic templating agent (by calcination), wherein Me is silicon at the English language abstract and paragraphs [0010]-[0012] of the English language machine translation.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
CN ‘503 does not disclose the crystal seeds having a lamellar crystal morphology or the growing mixture comprising a texture influencing agent (TIA).
Vermeiren et al. disclosing using a texture influencing agent (TIA) (e.g. methanol, ethanol, ethylene glycol, etc., see paragraph [0038]) to produce SAPO-18 having a lamellar crystal morphology, wherein a mixture used to form the SAPO-18 has a molar ratio of TIA/Al2O3 = 3-30/1.0 at the abstract and paragraphs [0001], [0013] and [0028]-[0038].
Tsapatsis et al. teaches lamellar crystal (i.e. thin-plate) morphology being advantageous in separation membranes due to the presence of straight micropores in the b-axis direction at paragraph [0102].
It would have been obvious to one of ordinary skill in the art to incorporate the texture influencing agent of Vermeiren et al. into the growing mixture of CN ‘503 to produce a SAPO-18 membrane having a lamellar crystal morphology to provide a membrane having straight micropores in the b-axis direction, as suggested by Vermeiren et al. at paragraphs [0001] and [0013] and Tsapatsis et al. at paragraph [0102].
It would have also been obvious to one of ordinary skill in the art to incorporate the lamellar crystal morphology of Vermeiren et al. into the crystal seeds of CN ‘503 to provide seeds having the same morphology as the intended membrane and to allow the same synthesis solution to be used for producing the seeds and growing the membrane.

With regard to claims 20 and 23, CN ‘503 discloses the SAPO-18 seed crystals having an average size of 500 nm and the organic templating agent being TEAOH at paragraphs [0010] and [0036] of the English language machine translation.

With regard to claim 22, Vermeiren et al. discloses the texture influencing agent being ethanol or ethylene glycol at paragraph [0038].

With regard to claim 24, CN ‘503 as modified by Vermeiren et al. teaches the recited method of preparing the SAPO-18 crystal seeds comprising preparing a reaction mixture overlapping the recited molar oxide ratios, crystallizing the reaction mixture to from SAPO-18 crystal seeds, recovering a solid reaction product, and recovering the seed crystals having a lamellar crystal morphology. See CN ‘503 at paragraph [0010] of the English language machine translation and Vermeiren et al. at paragraphs [0013] and [0028]-[0038].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 26, CN ‘503 as modified by Vermeiren et al. teaches the growing mixture and the reaction mixture having overlapping the molar ratios. It would have been obvious to one of ordinary skill in the art to use the same mixture as both the growth mixture and the reaction mixture to simplify manufacturing by requiring only one mixture for both steps.

With regard to claims 27 and 28, Vermeiren et al. discloses the SAPO-18 crystals having the recited formula wherein x, y, z and k have the recited values and wherein at least 50% or at least 90% of the SAPO-18 crystals have a lamellar crystal morphology wherein W/T is at least 10 at paragraphs [0021] and [0036].

With regard to claim 29, CN ‘503 discloses the porous support being a tubular mullite or alumina support at paragraph [0017] of the English language machine translation.

With regard to claim 30, CN ‘503 discloses the supported MeAPO-18 membrane being a SAPO-18 membrane at paragraph [0012] of the English language machine translation.

With regard to claim 31, CN ‘503 discloses the removal of the organic template agent comprising calcination in a thermostatic oven at paragraph [0012] of the English language machine translation. Vermeiren et al. discloses the removal of the organic template agent comprising calcination in a thermostatic oven at paragraph [0047].

With regard to claims 32-35, CN ‘503 as modified by Vermeiren et al. likewise teaches the corresponding membrane made by the recited method, wherein the SAPO-18 membrane has a thickness of about 5 µm (see CN ‘503 at paragraph [0038] of the English language machine translation). See again CN ‘503 at paragraphs [0010]-[0012] and [0038] of the English language machine translation and Vermeiren et al. at paragraphs [0013], [0021] and [0028]-[0038].

With regard to claim 36, CN ‘503 discloses separating gas mixtures (e.g. carbon dioxide and methane) using the SAPO-18 membrane at the English language abstract and paragraph [0040] of the English language machine translation.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Diefenbacher et al. reference discloses producing aluminosilicate zeolite membranes using an additive such as methanol or ethanol in the growth mixture to provide enlargement of particle interfaces and increased permeability (see especially the abstract and paragraphs [0010]-[0013] and [0071]).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        


jmg
May 27, 2022